Smith, Justice.
A Douglas County jury convicted appellant, Shirley Nation, of shoplifting. The Court of Appeals affirmed the conviction. Nation v. State, 172 Ga. App. 354 (323 SE2d 181) (1984). Appellant subsequently applied for a writ of habeas corpus. We granted her application for a certificate of probable cause to appeal the habeas court’s denial of her application for writ of habeas corpus.
The habeas court did not include findings of fact or conclusions of law in its initial order denying the writ. Pursuant to an order of this court, the habeas court complied with OCGA § 9-24-49 by supplementing its order with findings of fact and conclusions of law.
Appellant contends that, notwithstanding the habeas court’s belated compliance with OCGA § 9-24-49, the habeas court erred in finding that the trial court did not violate her constitutional rights through the maintenance of a policy of mandatory sentencing in shoplifting cases. She asserts that the trial court should have considered the fact that she had never been convicted of a crime before, the testimony by numerous character witnesses, and the circumstances of the crime before sentencing her to thirty days imprisonment.
However harsh such a sentence may seem, we do not reach the question of whether a mandatory sentencing policy would be unconstitutional, as appellant has not established the fact that the trial court has pursued a policy of sentencing every person convicted of shoplifting to a period of incarceration. We therefore affirm the habeas court’s ruling, pursuant to the amendment of its order.

Judgment affirmed.


All the Justices concur.